
	
		II
		111th CONGRESS
		1st Session
		S. 1499
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 22, 2009
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Richard B. Russell National
		  School Lunch Act to expand eligibility for free school meals to certain
		  families in areas with greater than fair market rent.
	
	
		1.Expanded eligibility in areas with above
			 average fair market rentSection 9(b)(1)(A) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1758(b)(1)(A)) is amended in the second
			 sentence by inserting after 130 percent the following:
			 (or, in the case of families in a metropolitan area or nonmetropolitan
			 county with greater than fair market rent, as determined by the Secretary of
			 Housing and Urban Development using the most recent data available, 185
			 percent).
		
